J. A27013/14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

STATE FARM LIFE INSURANCE CO.          :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                   v.                  :
                                       :
LISA JEAN NELSON SHAWARBY AND          :
RASHA KHEDR SHAWARBY                   :
                                       :
APPEAL OF: RASHA KHEDR                 :
SHAWARBY,                              :         No. 1973 WDA 2013
                                       :
                        Appellant      :


                  Appeal from the Order November 20, 2013,
               in the Court of Common Pleas of Cambria County
                        Civil Division at No. 2013-2999


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND MUSMANNO, JJ.


JUDGMENT ORDER BY FORD ELLIOTT, P.J.E.:       FILED FEBRUARY 25, 2015

     This case is related to another case docketed at No. 1972 WDA 2013,

captioned “Rasha Khedr Shawarby v. Amr Omar Shawarby and the Estate of

Amr Omar Shawarby, a/k/a AO Shawarby, deceased.”        Our review reveals

appellant, Rasha Khedr Shawarby, filed a motion for consolidation of the two

cases at docket Nos. 1972 and 1973 WDA 2013.        Appellant’s motion was

denied on March 26, 2014 by per curiam order.

     Instantly, we have received duplicate copies of the briefs and

reproduced record filed at Docket No. 1972 WDA 2013 from appellant and

appellee, Amr Omar Shawarby and the Estate of Amr Omar Shawarby, a/k/a

AO Shawarby, deceased. State Farm Life Insurance Company has not filed a
J. A27013/14

brief.    However, our review of a hearing transcript dated September 27,

2013, indicates State Farm Insurance Company was dismissed from the

case.

              [Judge Fleming]:        I’ll note for the record that
              Jennifer Miller was present for State Farm Insurance
              Company in chambers, and she was basically
              dismissed upon agreement that State Farm has two
              life insurance policies on behalf of Dr. Shawarby,
              that all of the parties agree will be paid into the court
              with interest from the date of demise, and then the
              Prothonotary is going to be directed to hold those
              monies in an interest bearing account because of the
              amount of the funds. So because Attorney Miller
              was then not involved in subsequent discussions, we
              agreed that she didn’t need to be here for the
              remaining proceedings and we assured her that we
              would not obligate State Farm any further than that.

Notes of testimony, 9/27/13 at 3-4.

         Because the issues raised in this appeal are the exact issues addressed

in the companion case and have been decided by our Memorandum decision

in that matter, we dismiss this duplicative appeal.

         Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/25/2015




                                        -2-